Opinion by
Johnson, J.
At the trial the memorandum of the collector and the papers in the case were admitted in evidence. The special report of the surveyor, attached to the entry, admitted error in measuring the marble, recommending that the invoice measurements were more correct. The collector’s office agreed that the consular invoice measurements of each block be taken as the actual measurements and by computation this would be 1,238 cubic feet for the importation. In view of the evidence presented the collector was directed to reliquidate the entry, assessing duty at the 65-cent rate under paragraph 232 upon the basis of 1,238 cubic feet.